Motion by respondent-appellant Joseph C. for reargument of motion to dismiss appeal taken as of right pursuant to CPLR 5601 (subd [b], par, 1) dismissed as untimely. Motion by respondent-appellant Joseph C. for reargument of motion for leave to appeal denied. Cross motion by petitioners Dennis T. et al. dismissed upon the ground that the Court of Appeals has no jurisdiction to *858grant the relief requested, without prejudice to an application by petitioners in Supreme Court, Queens County, for enforcement. [See 54 NY2d 1024.]